TJOFLAT, Circuit Judge,
concurring in part and dissenting in part:
I concur in parts I and II of the court’s opinion, and in all but the final paragraph of part III, which sets aside petitioner’s death sentence. Petitioner is not entitled to a new sentencing hearing if the Lockett error was harmless beyond a reasonable doubt. Hitchcock v. Dugger, — U.S. -, 107 S.Ct. 1821, 1824, 95 L.Ed.2d 347 (1987). The court, however, fails to consider the possibility that the Lockett error may have had no prejudicial effect on petitioner’s sentencing proceeding. We should address the harmless error issue or remand the issue to the district court. Because the parties neither briefed the issue nor alluded to it in oral argument to this panel, I would *1520remand the question of the prejudice caused by the Lockett error to the district court.